The plaintiffs in error herein were convicted of a violation of a city ordinance of the town of Tipton, prohibiting gambling, and in accordance with the verdict of the jury each was sentenced to pay a fine of ten dollars. An appeal was taken from the judgment by filing in this court on June 23, 1914, a petition in error with case-made. No brief has been filed and when the case was called for final submission, no appearance was made on behalf of the plaintiffs in error. It appearing that the appeal herein has been abandoned, it is ordered that the said appeal be and the same is hereby dismissed.